Case: 20-2110    Document: 50     Page: 1   Filed: 01/05/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                FREDERICK C. FERMIN,
                   Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-2110
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5421, Judge William S. Green-
 berg.
                 ______________________

                 Decided: January 5, 2021
                  ______________________

    FREDERICK C. FERMIN, San Antonio, TX, pro se.

     VIJAYA SURAMPUDI, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, ELIZABETH MARIE HOSFORD, ROBERT
 EDWARD KIRSCHMAN, JR.; MEGHAN ALPHONSO, BRIAN D.
 GRIFFIN, Office of General Counsel, United States Depart-
 ment of Veterans Affairs, Washington, DC.
Case: 20-2110     Document: 50      Page: 2    Filed: 01/05/2021




 2                                            FERMIN   v. WILKIE



                   ______________________

     Before LOURIE, SCHALL, and MOORE, Circuit Judges.
 PER CURIAM.
     Frederick Fermin appeals from the decision of the
 Court of Appeals for Veterans Claims (“the Veterans
 Court”) remanding Fermin’s claim to the Board of Veter-
 ans’ Appeals (“the Board”) for readjudication. See Fermin
 v. Wilkie, No. 19-5421, 2020 WL 3422153 (Vet. App. June
 23, 2020) (“Decision”). Because we lack jurisdiction to con-
 sider the issues raised by Fermin, we dismiss the appeal.
                         BACKGROUND
      Fermin served on active duty in the United States
 Army from March 1941 to September 1945 and from May
 1946 to February 1947. During his second period of ser-
 vice, Fermin received 10 electric shock treatments at Wil-
 liam Beaumont Army Medical Center. He was medically
 discharged from the Army in January 1947 for “schizo-
 phrenic reaction; unclassified; chronic; severe.” In January
 1981, Fermin was granted a 100% disability rating for post-
 traumatic stress disorder (PTSD). In 1993, the regional of-
 fice (“RO”) denied his separate claim of service connection
 for alcoholism, finding that it was not related to his service-
 connected schizophrenia, and Fermin did not appeal the
 decision.
     In September 2007, Fermin was granted special
 monthly compensation (SMC) under 38 U.S.C. § 1114(l)
 based on his psychiatric condition. The rating decision
 granted an effective date of May 16, 2006, which Fermin
 did not appeal. SMC is a higher rate of compensation avail-
 able in special circumstances, such as when a veteran’s dis-
 ability requires aid and attendance by another person. See
 38 U.S.C. § 1114(k)–(s). In some circumstances, the Secre-
 tary may award a precise rate of SMC or may choose an
 intermediate rate between the various SMC levels. See id.
Case: 20-2110         Document: 50   Page: 3   Filed: 01/05/2021




 FERMIN   v. WILKIE                                          3



 § 1114(p). In December 2011, Fermin was granted a sepa-
 rate 10% disability rating for right leg radiculopathy with
 an effective date of December 12, 2011, and SMC under
 38 U.S.C. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at a rate in-
 termediate to the rates prescribed in §§ 1114(l) and (m).
     In September 2015, the RO denied Fermin’s claim for
 service connection for brain damage, including memory
 loss and fatigue, due to the electric shock therapy that he
 received during service. In December 2017, he elected to
 have his appeal heard under the Rapid Appeals Moderni-
 zation Program (“RAMP”) created after passage of the Vet-
 erans Appeals Improvement and Modernization Act, Pub.
 L. No. 115-55, 131 Stat. 1105 (2017). Fermin’s appeal via
 RAMP was denied in January 2018, and he appealed to the
 Board the same month, seeking to submit new evidence.
      In July 2019, the Board denied entitlement to compen-
 sation under 38 U.S.C. § 1151 for brain damage due to elec-
 tric shock treatment. The Board observed that the electric
 shock treatment that Fermin received was administered at
 a military facility during service, and the Board held that
 the Department of Veterans Affairs lacks jurisdiction over
 Fermin’s claim because he did not receive his treatment at
 a VA facility. The Board also denied Fermin’s claim for en-
 titlement to an earlier effective date for SMC. The Board
 noted that Fermin did not meet the requirements of SMC
 at the rate intermediate between §§ 1114(l) and (m) until
 December, 2011, when he was awarded a 10% disability
 rating for his right leg radiculopathy and his additional in-
 dependent service-connected disabilities met the 50% com-
 bined percentage under the applicable combined ratings
 table. See 38 C.F.R. § 4.25. Finally, the Board denied Fer-
 min’s request to reopen his 1993 claim of service connection
 for alcoholism based on new evidence, finding that no new
 evidence that is material to his claim has been added to the
 file since the RO’s decision. Fermin appealed to the Veter-
 ans Court.
Case: 20-2110     Document: 50     Page: 4    Filed: 01/05/2021




 4                                           FERMIN   v. WILKIE



      As an initial matter, the Veterans Court determined
 that Fermin’s request to reopen his 1993 claim for alcohol-
 ism, which Fermin now claims as alcohol poisoning, was
 abandoned because he presented no argument on appeal.
 Decision, 2020 WL 3422153 at *1 n.1. With respect to Fer-
 min’s claim for compensation under 38 U.S.C. § 1151 for
 brain damage due to electric shock treatment, the court
 noted that Fermin explicitly abandoned the claim he was
 pursuing under § 1151 in his reply brief and instead chal-
 lenged the Board’s denial of service connection for brain
 damage. Id. at *1 n.2. The court determined that it lacked
 jurisdiction over the service connection claim “because it is
 not part of the issue on appeal.” Id. Finally, with respect
 to Fermin’s request for an earlier effective date for SMC,
 the court held that the Board failed to provide an adequate
 statement of reasons for denying Fermin’s claim for an ear-
 lier effective date. Id. at *4. Specifically, the court found
 that the Board failed to acknowledge certain records from
 January 2004 that Fermin alleged would have demon-
 strated entitlement to SMC from September 2003 and ser-
 vice connection for arthritis based on a cumulative 170%
 disability rating for his various orthopedic disabilities. Id.
 Accordingly, the court remanded to the Board for consider-
 ation of the 2004 records.
     Fermin appealed.
                         DISCUSSION
     Our jurisdiction to review decisions of the Veterans
 Court is limited. We may review a decision of the Veterans
 Court with respect to a rule of law or interpretation of a
 statute or regulation relied on by the Veterans Court in its
 decision. 38 U.S.C. § 7292(a). However, except with re-
 spect to constitutional issues, we may not review chal-
 lenges to factual determinations or challenges to the
 application of a law or regulation to the facts of a case.
 § 7292(d)(2).
Case: 20-2110         Document: 50   Page: 5   Filed: 01/05/2021




 FERMIN   v. WILKIE                                          5



     On appeal, Fermin makes three principal arguments.
 First, Fermin asks this court to grant an earlier effective
 date for SMC and a 170% disability rating for arthritis
 based on the 2004 records. Second, Fermin asks us to grant
 service connection for his brain damage claim. And third,
 Fermin asks us to grant service connection for acute alco-
 hol poisoning.
     The government responds that we lack jurisdiction to
 grant the relief that Fermin seeks. Specifically, with re-
 spect to Fermin’s request for an earlier effective date for
 SMC, the government argues that we lack jurisdiction be-
 cause the remand order of the Veterans Court is not a final
 judgment. With respect to Fermin’s disability claims for
 brain damage and alcohol poisoning, the government ar-
 gues that the Veterans Court’s determination that those
 arguments have been abandoned is a factual issue over
 which we lack jurisdiction.
      We agree with the government in all respects. With
 respect to Fermin’s request for an earlier effective date for
 SMC, although the statute granting us jurisdiction over de-
 cisions of the Veterans Court does not expressly limit our
 review to final decisions of that court, “we have nonetheless
 ‘generally declined to review non-final orders of the Veter-
 ans Court.’” Williams v. Principi, 275 F.3d 1361, 1363
 (Fed. Cir. 2002) (quoting Adams v. Principi, 256 F.3d 1318,
 1320 (Fed. Cir. 2001)). In some circumstances, we may ex-
 ercise jurisdiction over a remand decision of the Veterans
 Court where (1) there was a clear and final decision of a
 legal issue that is separate from the remand proceedings
 that will directly govern the remand proceedings or, if re-
 versed by this court, would render the remand proceedings
 unnecessary; (2) the resolution of legal issues by the Veter-
 ans Court adversely affects the party seeking review; and,
 (3) there is a substantial risk that the decision would not
 survive a remand, i.e., that the remand proceeding may
 moot the issue. Id. In this case, the remand decision of the
Case: 20-2110    Document: 50      Page: 6    Filed: 01/05/2021




 6                                           FERMIN   v. WILKIE



 Veterans Court does not satisfy any, let alone all, of these
 conditions.
      Here, the Veterans Court remanded Fermin’s claim
 “for the Board to address the potentially favorable January
 2004 record in the first instance.” Decision, 2020 WL
 3422153, at *4. The order does not address or resolve a
 legal issue, and to the extent that it vacated the Board’s
 denial of an earlier effective date for SMC, the order oper-
 ates in Fermin’s favor. Finally, there is no risk that the
 decision will not survive remand, as Fermin may appeal
 any decision after the Board has considered the 2004 rec-
 ords. Accordingly, we lack jurisdiction to address this is-
 sue.
     We also agree with the government that we lack juris-
 diction over Fermin’s brain damage and alcohol poisoning
 claims. Determinations by the Veterans Court that a party
 has waived an argument generally fall outside our jurisdic-
 tion. See Andre v. Principi, 301 F.3d 1354, 1363 (Fed. Cir.
 2002). Here, the Veterans Court determined that Fermin
 abandoned his claim to reopen his earlier claim for alcohol-
 ism because he failed to present any argument on the issue
 to the court and that Fermin expressly abandoned his
 claim for brain damage under 38 U.S.C. § 1151 in his reply
 brief. Moreover, even if these claims had not been aban-
 doned, we would lack jurisdiction anyway, as neither de-
 termination involves the interpretation of a statute or
 regulation, or otherwise falls within any of the other cate-
 gories defining our jurisdiction to review decisions of the
 Veterans Court enumerated in 38 U.S.C. § 7292. Accord-
 ingly, we agree that we lack jurisdiction to review the deci-
 sion of the Veterans Court.
     Finally, we note that Fermin also requests that we cor-
 rect alleged inaccuracies in VA rating decisions regarding
 his service records. But because Fermin’s request does not
 relate to any alleged error in the decision of the Veterans
 Court, we lack jurisdiction to address this issue. To the
Case: 20-2110         Document: 50    Page: 7   Filed: 01/05/2021




 FERMIN   v. WILKIE                                           7



 extent that Fermin believes that the alleged inaccuracies
 caused error in the adjudication of his claims, he may pur-
 sue his allegations through the ordinary channels for adju-
 dicating benefits claims.
                           CONCLUSION
     We have considered Fermin’s remaining arguments
 but find them unpersuasive. For the foregoing reasons, we
 dismiss the appeal for lack of jurisdiction.
                           DISMISSED
                              COSTS
    No costs.